SECURITY AGREEMENT
(All Personal Property)


THIS SECURITY AGREEMENT (as amended, restated, or supplemented from time to
time, this “Security Agreement”) is made and entered into as of October 16, 2007
by RANCHER ENERGY CORP., a Nevada corporation, with an address at 999 18th
Street, Suite 3400, Denver, Colorado 80202 (“Debtor”), in favor of GASROCK
CAPITAL LLC, a Delaware limited liability company, with an address at 1301
McKinney Street, Suite 2800, Houston, Texas 77010 (“Secured Party”), for itself
and BP CORPORATION NORTH AMERICA, an Indiana corporation (“Swap Counterparty”),
as parties under that certain Intercreditor Agreement dated as of October 16,
2007 (as amended, restated, or supplemented from time to time, the
“Intercreditor Agreement”).
 
RECITALS


A. Debtor, as borrower, and Secured Party, as lender, have entered into that
certain Term Credit Agreement dated the same date as this Security Agreement (as
amended, restated, or supplemented from time to time, the “Credit Agreement”),
pursuant to which Secured Party has agreed to make a loan to Debtor on the
conditions set out in the Credit Agreement.
 
B. Secured Party has conditioned its obligations under the Credit Agreement
upon, among other things, the execution and delivery by Debtor of this Security
Agreement, and Debtor has agreed to enter into this Security Agreement.
 
AGREEMENTS


In order to comply with the terms and conditions of the Credit Agreement and in
consideration of the premises and the agreements contained in this Security
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Debtor hereby agrees with Secured
Party as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1  Terms Defined Above. As used in this Security Agreement, the terms
“Debtor,” “Secured Party,” “Swap Counterparty,” “Intercreditor Agreement,” and
“Credit Agreement” shall have the meanings indicated above.
 
Section 1.2  Definitions Contained in the Credit Agreement. Unless otherwise
defined herein or the context otherwise requires, all capitalized terms used but
not defined in this Security Agreement have the respective meanings given to
those terms in the Credit Agreement.
 
Section 1.3  Certain Definitions. As used in this Security Agreement, the
following terms shall have the following meanings, unless the context otherwise
requires:
 
“Accounts” has the meaning indicated in subsection 2.1(a) hereof.
 

--------------------------------------------------------------------------------


 
“Code” means (a) the Uniform Commercial Code as presently in effect in the State
of Texas, as amended from time to time, and (b) with respect to rights in states
other than Texas, the Uniform Commercial Code as enacted in the applicable
state, as amended from time to time.
 
“Collateral” means all property, including without limitation cash or other
proceeds, in which Secured Party shall have a security interest pursuant to
Section 2.1 of this Security Agreement.
 
“Controlled Foreign Entity” means a “controlled foreign corporation” as defined
in the Tax Code.
 
“Default” means the occurrence of any of the events specified in Section 5.3
hereof, whether or not any requirement for notice or lapse of time or other
condition precedent has been satisfied.
 
“Equipment” has the meaning indicated in subsection 2.1(b) hereof.
 
“Event of Default” means the occurrence of any of the events specified in
Section 5.3 hereof, provided that any requirement for notice or lapse of time or
other condition precedent has been satisfied.
 
“General Intangibles” has the meaning indicated in subsection 2.1(c) hereof.
 
“Inventory” has the meaning indicated in subsection 2.1(d) hereof.
 
“Other Liable Party” means any person, other than Debtor, who is or becomes
primarily or secondarily liable for any of the Secured Obligations or who grants
Secured Party a lien on any property as security for the Secured Obligations.
 
“Related Rights” means all chattel paper, electronic chattel paper, payment
intangibles, promissory notes, letter of credit rights, supporting obligations,
documents and instruments relating to the Accounts or the General Intangibles
and all rights now or hereafter existing in and to all security agreements,
leases, and other contracts securing or otherwise relating to any Accounts or
General Intangibles or any such chattel paper, electronic chattel paper, payment
intangibles, promissory notes, letter of credit rights, documents and
instruments.
 
“Secured Obligations” has the meaning indicated in Section 2.3 hereof.
 
“Security Agreement” means this Security Agreement, as the same may from time to
time be amended or supplemented.
 
“Security Documents” means this Security Agreement together with all financing
statements filed in connection with this Security Agreement.
 
“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
2

--------------------------------------------------------------------------------


 
Section 1.4  Terms Defined in Code. Unless otherwise defined herein, all terms
used herein which are defined in the Code shall have the same meaning herein.
 
ARTICLE II
SECURITY INTEREST
 
Section 2.1  Grant of Security Interest. As collateral security for all of the
Secured Obligations, Debtor hereby grants to Secured Party a security interest
in, a general lien upon, and a right of set-off against all of Debtor’s right,
title and interest in all of its assets, whether tangible or intangible,
including but not limited to the following and whether now owned or later
acquired:
 
(a)  all of Debtor’s accounts (as is defined in the Code) of any kind (the
“Accounts”); all chattel paper, electronic chattel paper, payment intangibles,
promissory notes, documents and instruments relating to the Accounts; and all
rights in and to all security agreements, leases, and other contracts securing
or otherwise relating to any Accounts or any such chattel paper, documents and
instruments;
 
(b)  all of Debtor’s equipment (as defined in the Code) in all of its forms, and
wherever located, together with all parts thereof and all accessions or
additions thereto, (collectively, the “Equipment”);
 
(c)  all of Debtor’s general intangibles (as defined in the Code) of any kind
(the “General Intangibles”); all chattel paper, electronic chattel paper,
payment intangibles, promissory notes, letters of credit and letter of credit
rights, documents and instruments relating to the General Intangibles; and all
rights in and to all security agreements, leases, and other contracts securing
or otherwise relating to any General Intangibles or any such chattel paper,
documents and instruments;
 
(d)  all of Debtor’s inventory (as defined in the Code) in all of its forms, and
wherever located, together with all accessions or additions thereto and products
thereof (collectively the “Inventory”);
 
(e)  all of Debtor’s investment property (as defined in the Code) wherever
located;
 
(f)  all of Debtor’s deposit accounts (as defined in the Code) wherever located;
 
(g)  any additional tangible or intangible property from time to time delivered
to or deposited with Secured Party as security for the Secured Obligations or
otherwise pursuant to the terms of this Security Agreement; and
 
(h)  the proceeds, products, supporting obligations, Related Rights, additions
to, substitutions for and accessions of any and all Collateral described in
subparagraphs (a)-(g) in this Section 2.1.
 
Section 2.2  Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include (nor shall any component
definition of Collateral include), or the security interest granted under
Section 2.1 hereof attach to any of the outstanding capital stock of, a
Controlled Foreign Corporation in excess of sixty-five percent (65%) of the
voting power of all classes of capital stock of such Controlled Foreign
Corporation entitled to vote.
 
3

--------------------------------------------------------------------------------


 
Section 2.3  Secured Obligations. The security interest in, general lien upon,
and right of set-off against the Collateral is granted to secure the following
(collectively, the “Secured Obligations”):
 
(a)  the payment of all the Obligations (as defined in the Credit Agreement) of
Debtor to Secured Party now or hereafter existing including, without limitation,
the Indebtedness of Debtor under the Note, and any and all renewals, extensions
for any period or rearrangement of the Obligations;
 
(b)  the performance of all obligations of Debtor under this Security Agreement,
the Permitted Swap Agreements (as defined in the Credit Agreement) and the other
Loan Documents; and
 
(c)  all obligations of Debtor owed to Swap Counterparty, as counterparty under
those certain Permitted Swap Agreements defined in or arising pursuant to the
terms of the Credit Agreement and referenced as “Swap Documents” in the
Intercreditor Agreement, including without limitation, that certain ISDA Master
Agreement dated on or about October 16, 2007 between Debtor and Swap
Counterparty (together with all schedules and confirmations in respect thereof,
as ratified, amended, supplemented, restated, extended or replaced from time to
time).
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
In order to induce Secured Party to accept this Security Agreement, Debtor
represents and warrants to Secured Party (which representations and warranties
will survive the creation of any Secured Obligations and the extension of any
credit under the Credit Agreement) that:
 
Section 3.1  Ownership and Liens. Except for the security interest of Secured
Party granted in this Security Agreement, and except for liens, security
interests and other encumbrances permitted under the Credit Agreement
(“Permitted Encumbrances”), Debtor owns good and valid title to the Collateral
free and clear of any other liens, adverse claims or options other than (i)
Permitted Encumbrances, or (ii) minor defects of title that do not materially
interfere with Debtor’s ability to conduct its business or to utilize any
Collateral for its intended purpose. Debtor has rights in or the right, power
and authority to grant a security interest in the Collateral to Secured Party in
the manner provided herein, free and clear of any other liens, adverse claims
and options other than Permitted Encumbrances. No other lien, adverse claim or
option has been created by Debtor or is known by Debtor to exist with respect to
any Collateral other than Permitted Encumbrances. No financing statement or
other security instrument is on file in any jurisdiction covering any part of
the Collateral other than those in favor of Secured Party other than Permitted
Encumbrances. At the time the security interest in favor of Secured Party
attaches to any after-acquired property included within the Collateral, good and
valid title to such after-acquired property, free and clear of any other liens,
adverse claims or options (other than those permitted by the first sentence of
this Section 3.1) will be vested in Debtor.
 
4

--------------------------------------------------------------------------------


 
Section 3.2  Status of Accounts. Each Account hereafter arising will represent,
and to the best knowledge of Debtor each Account now existing represents, the
valid and legally enforceable obligations of a bona fide account debtor and is
not and will not be subject to contra accounts, set-offs, defenses or
counterclaims by or available to account debtors obligated on the Accounts
except as disclosed to Secured Party in writing; and the amount shown as to each
Account on Debtor’s books will be the true and undisputed amount owing and
unpaid thereon, subject to any discounts, allowances, rebates, credits and
adjustments to which the account debtor has a right and which have arisen in
Debtor’s ordinary course of business, or which have otherwise been disclosed to
Secured Party in writing.
 
Section 3.3  Status of Related Rights. All Related Rights are, and those
hereafter arising will be, valid and genuine.
 
Section 3.4  Inventory Not Covered by Other Documents. None of the Inventory is,
and at the time the security interest in favor of Secured Party attaches none of
the Inventory hereafter acquired will be, covered by any document (as defined in
the Code).
 
Section 3.5  Name; Organization; Authority. The exact legal name of Debtor is
set out in the opening paragraph of this Security Agreement. Debtor is a
corporation, duly organized, validly existing, and in good standing under the
laws of the State of Nevada. The execution, delivery and performance of this
Security Agreement has been duly authorized by all company action, and this
Security Agreement constitutes the valid and binding obligation of Debtor,
enforceable against Debtor in accordance with its terms, except as the
enforceability thereof may be limited or affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles.
 
Section 3.6  Location. As of the date hereof, Debtor’s chief executive office
and chief place of business is located at the address set out in the opening
paragraph of this Security Agreement. The office where Debtor keeps its records
concerning the Accounts and the General Intangibles and the originals of all the
Related Rights has the same address as Debtor’s chief executive office and chief
place of business. Debtor’s Inventory and Equipment (other than mobile goods)
are located in the States of Colorado and Wyoming and such other states as
Debtor shall have, from time to time, given written notice of to Secured Party.
 
Section 3.7  Secured Party’s Security Interest. This Security Agreement creates
a valid and binding security interest in the Collateral securing the Secured
Obligations. Upon filing the financing statements described in Section 4.10 of
this Security Agreement covering the Collateral in the Office of the Secretary
of State for the state in which Debtor is organized, Secured Party will have a
fully perfected security interest in that Collateral in which a security
interest may be perfected by filing, subject only to Permitted Encumbrances. No
further or subsequent filing, recording, registration or other public notice of
such security interest is necessary in any office or jurisdiction in order to
perfect such security interest or to continue, preserve or protect such security
interest except for continuation statements or for filings upon the occurrence
of any of the events stated in Section 4.10 of this Security Agreement. Such
perfected security interest in the Collateral shall constitute a first-priority
security interest under the Code, subject only to Permitted Encumbrances and
minor defects of title that do not materially interfere with Debtor’s ability to
conduct its business or to utilize any Collateral for its intended purpose.
 
5

--------------------------------------------------------------------------------


 
ARTICLE IV
COVENANTS AND AGREEMENTS
 
A deviation from the provisions of this Article IV shall not constitute a
Default under this Security Agreement if such deviation is consented to in
writing (in the manner provided in the Credit Agreement) in advance by Secured
Party. Debtor will at all times comply with the covenants contained in this
Article IV, from the date hereof and for so long as any part of the Secured
Obligations (other than obligations under the ORRIs and indemnity obligations
and similar obligations that expressly survive the termination of the Loan
Documents for which no notice of a claim has been received by Debtor) or the
commitment of Secured Party to make the Loan under the Credit Agreement is
outstanding.
 
Section 4.1  Title; Prohibited Liens and Filings. Debtor agrees to protect the
title to the Collateral. Debtor will not pledge, mortgage, otherwise encumber,
create or suffer a lien to exist on any of the Collateral (other than in favor
of Secured Party or as permitted by the Credit Agreement) or, subject to Section
4.13 hereof, sell, assign or otherwise transfer any of the Collateral (other
than as permitted by the Credit Agreement) to or in favor of any person other
than Secured Party. Debtor will not file or permit to be filed or recorded any
financing statement or other security instrument with respect to the Collateral
other than in favor of Secured Party or as permitted by the Credit Agreement.
 
Section 4.2  Taxes, Etc. Debtor agrees to pay prior to delinquency all taxes,
charges, liens and assessments against the Collateral which, if unpaid, might
result in the imposition of a lien on the Collateral; provided, however, Debtor
shall not be required to pay any tax, charge, lien or assessment that is not yet
past due or is being contested in good faith by appropriate proceedings
diligently conducted by or on behalf of Debtor and if Debtor shall have set up
reserves therefor adequate under generally accepted accounting principles.
 
Section 4.3  Possession of Collateral. Secured Party shall be deemed to have
possession of any of the Collateral in transit to it or set apart for it.
Otherwise, the Collateral shall remain in Debtor’s possession or control at all
times (except where Secured Party chooses to perfect its security interest by
possession in addition to the filing of a financing statement) at Debtor’s risk
of loss and shall (except for temporary removal consistent with its normal use)
be kept at locations owned or leased by Debtor.
 
Section 4.4  Inspection of Collateral. Upon reasonable notice, Secured Party may
from time to time, during normal business hours, inspect Debtor’s records
concerning the Accounts and the General Intangibles, the originals of the
Related Rights, the Equipment, the Inventory and other Collateral but not as to
unreasonably interfere with the business of Debtor.
 
Section 4.5  Further Assurances. Debtor will from time to time sign, execute,
deliver and file, alone or with Secured Party, upon reasonable request, any
financing statements, security agreements or other documents necessary to
perfect or continue in favor of Secured Party a first-priority security interest
(subject to the Permitted Encumbrances) in the Collateral; procure any necessary
instruments or documents as may be reasonably requested by Secured Party; and
take all further action that may be necessary or desirable, or that Secured
Party may reasonably request, to confirm, perfect, preserve and protect the
security interests intended to be granted hereby. Notwithstanding the previous
sentence, however, Debtor hereby authorizes Secured Party to execute and deliver
on behalf of Debtor and to file such financing statements, security agreements
and other documents without the signature of Debtor either in Secured Party’s
name or in the name of Debtor and as attorney-in-fact for Debtor. Debtor shall
do all such additional and further acts or things, give such assurances and
execute such documents or instruments as Secured Party reasonably requires to
vest more completely in and assure to Secured Party its rights under this
Security Agreement, including, without limiting the generality of the foregoing,
(a) marking conspicuously each chattel paper or electronic chattel paper
included in the Collateral and, at the request of Secured Party, each of
Debtor’s records pertaining to the Collateral with a legend, in form and
substance satisfactory to Secured Party, indicating that such chattel paper or
Collateral is subject to the security interest granted by this Security
Agreement, and (b) if any Account, General Intangible or Related Right is
evidenced by a promissory note, chattel paper, electronic chattel paper or other
instrument, transferring, delivering, assigning to Secured Party such promissory
note, chattel paper, electronic chattel paper or other instrument duly endorsed
and authenticated and accompanied by duly executed instruments of transfer and
assignment, all in form and substance reasonably satisfactory to Secured Party,
to be held by Secured Party as Collateral under this Security Agreement.
 
Section 4.6  Filing Reproductions. At the option of Secured Party, a
photographic or other reproduction of this Security Agreement or of a financing
statement covering the Collateral shall be sufficient as a financing statement
and may be filed as a financing statement.
 
Section 4.7  Delivery of Information. Debtor will transmit promptly to Secured
Party all information that Debtor may have or receive with respect to (a) the
Collateral, or (b) account debtors or obligors in respect of the Accounts, the
General Intangibles and the Related Rights, in each case which could reasonably
be expected to materially and adversely affect the aggregate value of the
Collateral or Secured Party’s rights or remedies with respect thereto.
 
Section 4.8  Compromise of Collateral. Debtor will not adjust, settle or
compromise any of the Accounts, the General Intangibles or the Related Rights
without the prior written consent of Secured Party, other than in a manner that
does not materially affect the aggregate value of the Collateral and is in the
ordinary course of business.
 
Section 4.9  Expenses. Debtor agrees to pay to Secured Party at Secured Party’s
offices, all reasonable advances, charges, costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by Secured Party in
connection with the transaction which gives rise to this Security Agreement, in
connection with confirming, perfecting and preserving the security interest
created under this Security Agreement, in connection with protecting Secured
Party against the claims or interests of any Person against the Collateral, and
in exercising any right, power or remedy conferred by this Security Agreement or
by law or in equity (including, but not limited to, reasonable attorneys’ fees
and legal expenses incurred by Secured Party in the collection of instruments
deposited with or purchased by Secured Party and amounts incurred in connection
with the operation, maintenance or foreclosure of any or all of the Collateral).
The amount of all such advances, charges, costs and expenses shall be due and
payable by Debtor to Secured Party ten (10) days after invoice or demand by
Secured Party together with interest thereon from the due date at the Default
Rate as provided in the Credit Agreement.
 
6

--------------------------------------------------------------------------------


 
Section 4.10  Financing Statement Filings; Notifications. Debtor recognizes that
financing statements pertaining to the Collateral will be filed with the Office
of the Secretary of State for the State of Nevada and a Mortgage, Security
Agreement, Financing Statement and Assignment of Production and Revenues (the
“Mortgage”) will be filed in each county in Wyoming in which “Mortgaged
Property” (as defined in the Mortgage) is located. Debtor will promptly notify
Secured Party of any condition or event that may change the proper location for
the filing of any financing statements or other public notice or recordings for
the purpose of perfecting a security interest in the Collateral. Without
limiting the generality of the foregoing, Debtor will (a) promptly notify
Secured Party of any change to a jurisdiction other than as represented in
Section 3.5 or Section 3.6: (i) in the location of Debtor’s registered office;
(ii) in the location of the Inventory (other than Inventory sold or leased in
the ordinary course of business); (iii) in the location where the Equipment is
kept (other than Equipment removed in the ordinary course of business for not
more than thirty (30) days) or disposed of as permitted by the Credit Agreement;
(iv) in the location of the office where Debtor keeps its records concerning the
Accounts; or (v) in the “location” of Debtor within the meaning of the Code; (b)
prior to any of the Collateral becoming so related to any particular real estate
so as to become a fixture on such real estate, notify Secured Party of the
description of such real estate and the name of the record owner thereof; and
(c) promptly notify Secured Party of any change in Debtor’s name, identity or
organizational structure. In any notice furnished pursuant to this section,
Debtor will expressly state that the notice is required by this Security
Agreement and contains facts that will or may require additional filings of
financing statements or other notices for the purpose of continuing perfection
of Secured Party’s security interest in the Collateral.
 
Section 4.11  Maintenance of Collateral Generally. Except as otherwise provided
in the Credit Agreement, (a) Debtor will maintain all the Collateral in good
condition, repair, and working order (ordinary wear and tear excepted), and
substantially in accordance with any manufacturer’s manual if applicable;
(b) Debtor will not misuse, abuse, waste, destroy, endanger or allow the
Collateral to deteriorate, except, with respect to the Equipment only, for
ordinary wear and tear from its intended use; (c) Debtor will promptly, or in
the case of any loss or damage to any goods included in the Collateral as soon
as practicable, make or cause to be made all repairs, replacements or other
improvements to the Collateral as are reasonably necessary or desirable to
accomplish the foregoing; and (d) Debtor will not use any Collateral in
violation of any law, statute, ordinance or regulation or allow it to be so
used.
 
Section 4.12  Account Obligations. Debtor will duly perform or cause to be
performed all obligations of Debtor with respect to the goods or services, the
sale or lease or rendition of which gave rise or will give rise to each Account
relating thereto.
 
Section 4.13  Use of Inventory. Until an Event of Default has occurred and is
continuing, Debtor may use its Inventory in any lawful manner not inconsistent
with this Security Agreement and with the terms of insurance thereon and may
sell, lease or otherwise dispose of its Inventory in the ordinary course of
business. Debtor will not and shall not be permitted to use any item of
Inventory in a manner inconsistent with the holding thereof for sale, lease or
disposition in the ordinary course of business or in contravention of the terms
of any agreement. A sale, lease or disposition in the ordinary course of
business does not include the exchange of items of Inventory for goods in kind
or otherwise or transfers of items of Inventory made in satisfaction of present
or future Secured Obligations.
 
7

--------------------------------------------------------------------------------


 
Section 4.14  Proceeds. All proceeds received by Debtor from the sale or
disposition of any portion of the Collateral shall be delivered or paid to
Secured Party as provided in the Credit Agreement. To evidence Secured Party’s
rights in this regard, Debtor will assign or endorse proceeds to Secured Party
as Secured Party reasonably requests. Secured Party may, from time to time, in
its discretion, hold non-cash proceeds as part of the Collateral or apply cash
proceeds received by Secured Party in the manner set out in Section 5.2 of this
Security Agreement. Upon the occurrence and during the continuation of an Event
of Default, subject to the terms and conditions set out in the Credit Agreement,
and at the request of Secured Party, Debtor will notify obligors on all of the
Accounts and Related Rights to make payments directly to Secured Party, and
thereafter Secured Party may endorse as Debtor’s agent any checks, instruments,
chattel paper or other documents connected with the Collateral, take control of
proceeds of the Collateral and may hold the non-cash proceeds as part of the
Collateral and may apply cash proceeds received by Secured Party in the manner
set out in Section 5.2 of this Security Agreement, and may take any action
necessary to obtain, preserve and enforce the liens granted hereunder and
maintain and preserve the Collateral.
 
Section 4.15  Insurance. Debtor shall have and maintain, or cause to be had and
maintained, insurance as provided in the Credit Agreement. Secured Party may act
as attorney-in-fact for Debtor and Debtor hereby irrevocably appoints Secured
Party as Debtor’s true and lawful attorney-in-fact, with full power of
substitution, in Secured Party’s name or Debtor’s name or otherwise, but at
Debtor’s cost and expense and without notice to Debtor upon the occurrence and
during the continuance of an Event of Default, to obtain, adjust, sell and
cancel such insurance and endorse any draft drawn by insurers of the goods
included in the Collateral. If any insurance policy covering the goods included
in the Collateral expires or is canceled before the Secured Obligations (other
than obligations under the ORRIs and indemnity obligations and similar
obligations that expressly survive the termination of the Loan Documents) are
paid in full or otherwise fully performed, or before the termination of the
Secured Party’s commitment to make loans as provided in the Credit Agreement, at
Secured Party’s option, Secured Party may, at Debtor’s expense, obtain
replacement insurance which may, but need not, be single interest insurance in
favor of Secured Party.
 
Section 4.16  Collateral not to be Fixture or Accession. Debtor will not permit
any Collateral to be installed in or affixed to other goods so as to become an
accession to such other goods unless such other goods are included in the
Collateral; in the event that any Collateral is to become so related to any
particular real estate so as to become a fixture on such real estate or so
installed or affixed to other goods, prior thereto Debtor will (i) notify
Secured Party of such fact and (ii) upon demand of Secured Party furnish written
consents to Secured Party’s security interest and disclaimers of any interest in
such Collateral signed by any Person having an interest in such real estate or
such other goods, if applicable.
 
Section 4.17  Delivery of Certificate of Title to Equipment. In the case of
Equipment now owned constituting goods in which a security interest is perfected
by a notation on the certificate of title or similar evidence of the ownership
of such goods, Debtor shall, as soon as practicable after a request by Secured
Party, deliver to Secured Party any and all certificates of title, applications
for title or similar evidence of ownership of such Equipment and shall cause
Secured Party to be named as lienholder on any such certificate of title or
other evidence of ownership. In the case of such Equipment hereafter acquired,
Debtor shall provide evidence of ownership within ten (10) days of its
acquisition of such Equipment. Debtor shall provide notice to Secured Party of
any material loss or damage to any Equipment and shall not permit any such
Equipment to become a fixture to real estate or an accession to other personal
property other than in compliance with the Credit Agreement and Section 4.16
above.
 
8

--------------------------------------------------------------------------------


 
Section 4.18  Third-Party Acknowledgments; Control Agreements. If any of the
Collateral is in the possession of a third-party, Debtor will join with Secured
Party in notifying the third-party of Secured Party’s security interest and
obtaining an acknowledgment in form and substance reasonably satisfactory to
Secured Party from such third-party that it is holding the Collateral for the
benefit of the Secured Party. Debtor will fully cooperate with Secured Party in
obtaining a control agreement in form and substance reasonably satisfactory to
Secured Party with respect to any Collateral consisting of deposit accounts,
investment property, electronic chattel paper or letter of credit rights.
 
ARTICLE V
RIGHTS, REMEDIES AND DEFAULT
 
Section 5.1  With Respect to Collateral. Secured Party is hereby fully
authorized and empowered (without the necessity of any further consent or
authorization from Debtor) and the right is expressly granted to Secured Party,
and Debtor hereby constitutes, appoints and makes Secured Party as Debtor’s true
and lawful attorney-in-fact and agent for Debtor and in Debtor’s name, place and
stead with full power of substitution, in Secured Party’s name or Debtor’s name
or otherwise, for Secured Party’s sole use and benefit, but at Debtor’s cost and
expense, to exercise, without notice, all or any of the following powers at any
time following the occurrence and during the continuation of an Event of Default
hereunder with respect to all or any of the Collateral:
 
(a)  notify account debtors or the obligors on the Accounts, the General
Intangibles and the Related Rights to make and deliver payment to Secured Party;
 
(b)  to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due by virtue thereof and otherwise deal with proceeds;
 
(c)  to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, documents and other negotiable and non-negotiable instruments and
chattel paper taken or received by Secured Party in connection therewith;
 
(d)  to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;
 
(e)  to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof or the relative goods, as fully and effectively as if
Secured Party were the absolute owner thereof; and
 
(f)  to extend the time of payment of any or all thereof and to grant waivers
and make any allowance or other adjustment with reference thereto;
 
9

--------------------------------------------------------------------------------


provided, however, Secured Party shall be under no obligation or duty to
exercise any of the powers hereby conferred upon it and shall be without
liability for any act or failure to act in connection with the collection of, or
the preservation of any rights under, any Collateral.
 
Section 5.2  Application of Cash Sums. All cash sums paid to and received by
Secured Party on account of the Collateral will be (a) released to Debtor for
use in Debtor’s business or, at the option of Secured Party pursuant and subject
to the terms and conditions of the Credit Agreement, (b) applied by Secured
Party on the Secured Obligations whether or not such Secured Obligations shall
have by its terms matured, in accordance with and subject to the terms of the
Credit Agreement; provided, however, Secured Party need not apply or give credit
for any item included in such sums until Secured Party has received final
payment thereof at its banking quarters or solvent credits accepted as such by
Secured Party; and provided further that Secured Party’s failure to so apply any
such sums shall not be a waiver of Secured Party’s right to so apply such sums
or any other sums at any time.
 
Section 5.3  Events of Default. An “Event of Default” under this Security
Agreement shall occur upon the occurrence of an “Event of Default” under the
Credit Agreement.
 
Section 5.4  Default Remedies. Upon the occurrence and during the continuation
of any Event of Default, Secured Party may then, or at any time thereafter
during such continuation and from time to time after giving any notice required
under the Credit Agreement, if any notice is required with respect to such Event
of Default, apply, set-off, collect, sell in one or more sales, lease, or
otherwise dispose of, any or all of the Collateral, in its then condition or, at
Secured Party’s option, following any commercially reasonable preparation or
processing, in such order as Secured Party may elect, and any such sale may be
made either at public or private sale at its place of business or elsewhere, or
at any brokers’ board or securities exchange, either for cash or upon credit or
for future delivery, and Secured Party may be the purchaser of any or all
Collateral so sold and may hold the same thereafter in its own right free from
any claim of Debtor or right of redemption. No such purchase or holding by
Secured Party shall be deemed a retention by Secured Party in satisfaction of
the Secured Obligations. All demands, notices and advertisements, and the
presentment of property at sale are hereby waived except to the extent
reasonably necessary to conduct a commercially reasonable sale. If,
notwithstanding the foregoing provisions, any applicable provision of the Code
or other law requires Secured Party to give reasonable notice of any such sale
or disposition or other action, Debtor hereby agrees ten (10) days prior written
notice shall constitute reasonable notice. Upon the occurrence and during the
continuation of any Event of Default, Secured Party may require Debtor to
assemble the Collateral and make it available to Secured Party at a place
designated by Secured Party which is reasonably convenient to Secured Party and
Debtor. Any sale hereunder may be conducted by an auctioneer or any officer or
agent of Secured Party.
 
Section 5.5  Proceeds. The proceeds of any sale or other disposition of the
Collateral conducted pursuant to Section 5.4 above and all sums received or
collected by Secured Party from or on account of the Collateral shall be applied
by Secured Party in the manner set out in the Code.
 
Section 5.6  Deficiency. Debtor shall remain liable to Secured Party for any
unpaid Secured Obligations, advances, costs, charges and expenses, together with
interest thereon and shall pay the same immediately to Secured Party as set out
in the Credit Agreement.
 
10

--------------------------------------------------------------------------------


 
Section 5.7  Secured Party’s Duties. The powers conferred upon Secured Party by
this Security Agreement are solely to protect the interest of Secured Party in
the Collateral and shall not impose any duty upon Secured Party to exercise any
such powers. Secured Party shall be under no duty whatsoever to make or give any
presentment, demand for performance, notice of nonperformance, protest, notice
of protest, notice of dishonor, or other notice or demand in connection with any
Collateral or the Secured Obligations, or to take any steps necessary to
preserve any rights against prior parties. Secured Party shall not be liable for
failure to collect or realize upon any or all of the Secured Obligations or
Collateral, or for any delay in so doing, nor shall Secured Party be under any
duty to take any action whatsoever with regard thereto. Secured Party shall use
reasonable care in the custody and preservation of any Collateral in its
possession but need not take any steps to keep the Collateral identifiable.
Secured Party shall have no duty to comply with any recording, filing, or other
legal requirements necessary to establish or maintain the validity, priority or
enforceability of, or Secured Party’s rights in or to, any of the Collateral.
 
Section 5.8  Secured Party’s Actions. Debtor waives any right to require Secured
Party to proceed against any Person, exhaust any Collateral, or have any Other
Liable Party joined with Debtor in any suit arising out of the Secured
Obligations or this Security Agreement or pursue any other remedy in Secured
Party’s power; waives any and all notice of acceptance of this Security
Agreement or of creation, modification, rearrangement, renewal or extension for
any period of any of the Secured Obligations from time to time; and waives any
defense arising by reason of any disability or other defense of any Other Liable
Party, or by reason of the cessation from any cause whatsoever of the liability
of any Other Liable Party. All dealings between Debtor and Secured Party,
whether or not resulting in the creation of the Secured Obligations, shall
conclusively be presumed to have been had or consummated in reliance upon this
Security Agreement. Until all the Secured Obligations shall have been paid in
full or otherwise fully performed (other than the obligations under the ORRIs
and the indemnity obligations and similar obligations that expressly survive the
termination of the Loan Documents), Debtor shall have no right to subrogation,
and Debtor waives until all the Secured Obligations shall have been paid in full
or otherwise fully performed (other than the obligations under the ORRIs and the
indemnity obligations and similar obligations that expressly survive the
termination of the Loan Documents) any right to enforce any remedy which Secured
Party now has or may hereafter have against any Other Liable Party and waives
any benefit of and any right to participate in any Collateral or security
whatsoever now or hereafter held by Secured Party. Debtor authorizes Secured
Party, without notice or demand and without any reservation of rights against
Debtor and without affecting Debtor’s liability hereunder or on the Secured
Obligations, from time to time to (a) take and hold any other property as
collateral, other than the Collateral, for the payment of any or all of the
Secured Obligations, and exchange, enforce, waive and release any or all of the
Collateral or such other property; (b) upon the occurrence and during the
continuation of any Event of Default, apply the Collateral or such other
property and direct the order or manner of sale thereof as Secured Party in its
discretion may determine; (c) renew, extend for any period, accelerate, modify,
compromise, settle or release the obligation of any Other Liable Party with
respect to any or all of the Secured Obligations or Collateral; (d) waive,
enforce, modify, amend or supplement any of the provisions of any of the
Security Documents, the Credit Agreement or the Note or any other promissory
note or document evidencing any of the Secured Obligations (except for an
amendment or supplement to any of the foregoing to which Debtor is a party to
the extent such amendment or supplement requires the consent of Debtor); and (e)
release or substitute any Other Liable Party.
 
11

--------------------------------------------------------------------------------


 
Section 5.9  Transfer of Secured Obligations and Collateral. Secured Party may
transfer any or all of Secured Party’s interest in the Secured Obligations in
accordance with the terms of the Credit Agreement, and upon any such transfer
Secured Party may transfer its security interest in any or all of the Collateral
and shall be fully discharged thereafter from all liability with respect to the
Collateral transferred, and the transferee shall be vested with all rights,
powers and remedies of Secured Party hereunder with respect to Collateral so
transferred; provided, however, with respect to any security interest in the
Collateral not so transferred, Secured Party shall retain all rights, powers and
remedies provided under this Security Agreement. Secured Party may at any time
deliver any or all of the Collateral to Debtor whose receipt shall be a complete
and full acquittance for the Collateral so delivered, and Secured Party shall
thereafter be discharged from any liability therefor.
 
Section 5.10  Cumulative Security. The execution and delivery of this Security
Agreement in no manner shall impair or affect any other security (by endorsement
or otherwise) for the Secured Obligations. No security taken hereafter as
security for the Secured Obligations shall impair in any manner or affect this
Security Agreement. All such present and future additional security is to be
considered as cumulative security.
 
Section 5.11  Continuing Agreement. This is a continuing Security Agreement and
the grant of a security interest hereunder shall remain in full force and effect
and all the rights, powers and remedies of Secured Party hereunder shall
continue to exist until (a) the Secured Obligations are paid in full or
otherwise fully performed (other than the obligations under the ORRIs and the
indemnity obligations and similar obligations that expressly survive the
termination of the Loan Documents), and (b) Secured Party has no further
obligation to advance monies to Debtor under the Credit Agreement, at which
time Secured Party, upon written request of Debtor, shall execute a written
termination statement, and, if applicable, reassign to Debtor, without recourse,
the Collateral and all rights conveyed hereby and return possession of the
Collateral to Debtor. Furthermore, it is contemplated by the parties hereto that
there may be times when no Secured Obligations are owing; notwithstanding such
occurrences, however, this Security Agreement shall remain valid and shall be in
full force and effect as to subsequent Secured Obligations provided Secured
Party has not executed a written termination statement and returned possession
of the Collateral to Debtor. Otherwise this Security Agreement shall continue
irrespective of the fact that the liability of any Other Liable Party may have
ceased, or irrespective of the validity or enforceability of the Note or any of
the Security Documents, including the Credit Agreement, to which any Other
Liable Party may be a party, and notwithstanding the reorganization, death,
incapacity or bankruptcy of any Other Liable Party, and notwithstanding the
reorganization or bankruptcy of Debtor, or any other event or proceeding
affecting Debtor or any Other Liable Party.
 
Section 5.12  Cumulative Rights. The rights, powers and remedies of Secured
Party hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of any other rights, powers and remedies of Secured Party. Furthermore,
regardless of whether or not the Uniform Commercial Code is in effect in the
jurisdiction where such rights, powers and remedies are asserted, Secured Party
shall have the rights, powers and remedies of a secured party under the Code.
Secured Party may exercise its bankers’ lien or right of set-off with respect to
the Secured Obligations in the same manner as if the Secured Obligations were
unsecured.
 
12

--------------------------------------------------------------------------------


 
Section 5.13  Exercise of Rights, Etc. Time shall be of the essence for the
performance of any act under this Security Agreement or the Secured Obligations
by Debtor or Other Liable Party, but neither Secured Party’s acceptance of
partial or delinquent payments nor any forbearance, failure or delay by Secured
Party in exercising any right, power or remedy shall be deemed a waiver of any
obligation of Debtor or of Other Liable Party or of any right, power or remedy
of Secured Party or preclude any other or further exercise thereof; and no
single or partial exercise of any right, power or remedy shall preclude any
other or further exercise thereof, or the exercise of any other right, power or
remedy.
 
Section 5.14  Remedy and Waiver. Secured Party may remedy any Default or Event
of Default without waiving the Default or Event of Default or waiving any prior
or subsequent Default or Event of Default.
 
Section 5.15  Non-Judicial Remedies. Secured Party may enforce its rights
hereunder without prior judicial process or judicial hearing, and Debtor
expressly waives, renounces and knowingly relinquishes any and all legal rights
which might otherwise require Secured Party to enforce its rights by judicial
process. In so providing for non-judicial remedies, Debtor recognizes and
concedes that such remedies are consistent with the usage of the trade, are
responsive to commercial necessity, and are the result of bargain at arm’s
length. Nothing herein is intended to prevent Secured Party or Debtor from
resorting to judicial process at any party’s option.
 
Section 5.16  Compliance with Other Laws. Secured Party may comply with the
requirements of any applicable state or federal law in connection with the
disposition of all or any part of the Collateral, and compliance with such laws
will not be considered to adversely affect the commercial reasonableness of any
sale of all or any part of the Collateral.
 
Section 5.17  Disclaimer of Warranties. Secured Party may sell the Collateral
without giving any warranties as to the Collateral. Secured Party may
specifically disclaim any warranties of title or similar warranties. The
disclaimer of any such warranties will not be considered to adversely affect the
commercial reasonableness of any sale of all or any part of the Collateral.
 
Section 5.18  Sales on Credit. If Secured Party sells all or any part of the
Collateral upon credit, Debtor will be credited only with payments actually made
by the purchaser, received by the Secured Party and applied against the Secured
Obligations. In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Debtor shall be credited with the proceeds
of such sale.
 
13

--------------------------------------------------------------------------------


ARTICLE VI
MISCELLANEOUS
 
Section 6.1  Preservation of Liability. Neither this Security Agreement nor the
exercise by Secured Party of (or the failure to so exercise) any right, power or
remedy conferred herein or by law shall be construed as relieving any Person
liable on the Secured Obligations from liability on the Secured Obligations and
for any deficiency thereon.
 
Section 6.2  Notices. Any record, notice, demand or document which either party
is required or may desire to give hereunder shall be given as provided in the
Credit Agreement.
 
Section 6.3  Choice of Law. THIS SECURITY AGREEMENT HAS BEEN MADE IN AND THE
SECURITY INTEREST GRANTED HEREBY IS GRANTED IN AND EACH SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF TEXAS (EXCEPT TO THE EXTENT THAT THE LAWS OF ANY OTHER
JURISDICTION GOVERN THE PERFECTION AND PRIORITY OF THE SECURITY INTEREST GRANTED
HEREBY) WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.
 
Section 6.4  Amendment and Waiver. This Security Agreement may not be amended
(nor may any of its terms be waived) except in the manner provided in the Credit
Agreement.
 
Section 6.5  Severability. If any provision of this Security Agreement is
rendered or declared invalid, illegal or unenforceable by reason of any existing
or subsequently enacted legislation or by a judicial decision which shall have
become final, Debtor and Secured Party shall promptly meet and discuss
substitute provisions for those rendered invalid, illegal or unenforceable, but
all of the remaining provisions shall remain in full force and effect.
 
Section 6.6  Survival of Agreements. All representations and warranties of
Debtor herein, and all covenants and agreements herein not fully performed
before the effective date of this Security Agreement, shall survive such date.
 
Section 6.7  Counterparts. This Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof. Each counterpart shall be
deemed an original, but all such counterparts taken together shall constitute
one and the same instrument. This Agreement may be transmitted and signed by
facsimile and portable document format (PDF). The effectiveness of any such
documents and signatures shall, subject to Applicable Law, have the same force
and effect as manually-signed originals and shall be binding on Debtor and
Secured Party. Secured Party may also require that any such documents and
signatures be confirmed by a manually-signed original; provided that, the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile or PDF document or signature.
 
Section 6.8  Successors and Assigns. The covenants and agreements herein
contained by or on behalf of Debtor shall bind Debtor, Debtor’s legal
representatives, successors and assigns and all persons who become bound as a
debtor to this Security Agreement and shall inure to the benefit of Secured
Party, its successors and permitted assigns under the Credit Agreement.
 
14

--------------------------------------------------------------------------------


 
Section 6.9  Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Security
Agreement are only for the convenience of the parties and shall not be construed
to have any effect or meaning with respect to the other content of such
articles, sections, subsections or other divisions, such other content being
controlling as to the agreement between the parties hereto.
 
Section 6.10  WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
EACH OF THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT WHICH IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE NOTE, THIS AGREEMENT OR THE OTHER SECURITY DOCUMENTS, OR ANY TRANSACTION
CONTEMPLATED THEREBY, BEFORE OR AFTER MATURITY.
 
Section 6.11  Interest. It is the intention of the parties hereto to comply
strictly to usury laws applicable to the Secured Party. Interest on the
indebtedness is expressly limited so that in no contingency or event whatsoever,
whether by acceleration of the maturity of the Note or otherwise, shall the
interest taken, reserved, contracted for, charged or received by the Secured
Party exceed the maximum amount permissible under applicable law. If from any
circumstances whatsoever fulfillment of any provisions of the Credit Agreement,
this Agreement, any of the other Security Documents or of any other document
evidencing, securing or pertaining to the indebtedness evidenced by the Note, at
the time performance of such provision shall be due, would be usurious under
applicable law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity so that the aggregate consideration which
constitutes interest that is contracted for, taken, reserved, charged for, or
received shall not exceed the maximum amount allowed by applicable law and such
amount that would otherwise be excessive interest shall be applied to the
reduction of the principal amount owing under the Note or on account of any
other indebtedness of the Debtor to the Secured Party, or if principal of the
Note and such other indebtedness has been paid in full, refunded to the Debtor.
In determining whether or not the interest paid or agreed to be paid for the
use, forbearance, or detention of sums hereunder exceeds the highest lawful
rate, the Debtor and the Secured Party shall, to the maximum extent permitted by
applicable law, (a) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, (c) amortize, prorate, allocate and spread the total amount of
interest throughout the full term of such indebtedness so that the actual rate
of interest on account of such indebtedness does not exceed the highest lawful
rate, and/or (d) allocate interest between portions of such indebtedness, to the
end that no such portion shall bear interest at a rate greater than that
permitted by applicable law.
 
THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT, THE NOTE AND THE SECURITY
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
MATTERS ADDRESSED HEREIN AND THEREIN AND WILL NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Signatures are on the following page.]

15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
by their duly authorized undersigned officers effective as the date first
written above.
 
DEBTOR:
 
RANCHER ENERGY CORP.,
a Nevada corporation




By:          /s/ John Works                                  
John Works
President & Chief Executive Officer





Signature Page to Security Agreement
(All Personal Property)


--------------------------------------------------------------------------------



SECURED PARTY:
 
GASROCK CAPITAL LLC,
a Delaware limited liability company,




By:           /s/ Marshall Lynn Bass                         
Marshall Lynn Bass
Principal
 



Signature Page to Security Agreement
(All Personal Property)

--------------------------------------------------------------------------------

